Citation Nr: 1760442	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  12-06 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent from July 12, 2011, in excess of 30 percent from February 13, 2012, in excess of 50 percent from August 8, 2013, and in excess of 60 percent from May 2, 2014, for service-connected bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.
§ 1114.


REPRESENTATION

Appellant represented by:	Molly Steinkemper, Attorney-at-Law



ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The issues on appeal were previously remanded by the Board in October 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

Since the most recent Supplemental Statement of the Case dated in December 2016, the Veteran submitted private audiograms dated in February 2015, July 2015, May 2016, and September 2016 from the Boys Town National Research Hospital.  Although other audiograms (prior to February 2015) were also submitted, those reports had already been reviewed by the AOJ.  

On August 6, 2012, Congress enacted the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.  Section 501 of the Act amends 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  Section 501 is applicable to claims in which a substantive appeal is filed on or after February 2, 2013.  In this case, the Veteran filed his substantive appeal prior to February 2, 2013, and the Veteran has not provided a waiver of AOJ review.  Accordingly, the Board may not consider the evidence in the first instance.

Further, it is unclear whether the private audiologist used the Maryland CNC speech discrimination test.  The controlled speech discrimination test administered by a state-licensed audiologist must be the Maryland CNC Test.  38 C.F.R. § 4.85 (a) (2017).  Moreover, the private audiologist only provided the puretone threshold results in graph form.  Although the Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder, the graphical representations must be clear.  See Kelly v. Brown 7, Vet. App. 471 (1995); Savage v. Shinseki, 24 Vet. App. 259 (2011).  In this case, however, the graphical representations are not clear to the Board and the Board is unable to decipher them; thus, clarification is needed.

Moreover, the Veteran was last afforded a VA audiological examination in May 2014, over three years ago.  Given that the Veteran has continuously sought treatment for his hearing loss disability, as evidence by the numerous private audiological records since the May 2014 examination, the Board finds that the Veteran should be afforded a new VA examination to assess the current level of his hearing loss disability.

The claims for TDIU and SMC are intertwined with the claims being remanded and must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the audiologists who conducted the audiograms dated from June 2013 to September 2016 at the Boys Town National Research Hospital.  The audiologists should (i) clarify whether speech discrimination testing was conducted using the Maryland CNC test, and (ii) interpret the audiogram graph results in numerical form.  Any necessary authorization should be requested from the Veteran.

2.  If there is no response received pursuant to paragraph numbered one (1) above, obtain a medical opinion from an appropriate VA examiner (audiologist).  

The VA examiner should provide an interpretation of the private audiological tests conducted at the Boys Town National Research Hospital.  Specifically, the examiner should translate the graphs of the Veteran's pure tone threshold levels into numerical form by providing the pure tone thresholds at each of the relevant frequencies.  If the examiner is unable to interpret the private reports, the examiner should provide a supporting rationale.

3.  Also schedule the Veteran for a VA audiological examination in order to assist in determining the current level of severity of the bilateral hearing loss disability. 

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




